In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00220-CR
     ___________________________

BRANDON CLAYTON YOCUM, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 1577405D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Brandon Clayton Yocum attempts to appeal his conviction for

murder. See Tex. Penal Code Ann. § 19.02(c). Yocum pleaded guilty to that offense

pursuant to a plea-bargain agreement, and the trial court sentenced him in accordance

with that agreement to twenty-six years’ confinement. As part of his plea-bargain

agreement, Yocum waived his right to appeal.

       Consistent with Yocum’s plea-bargain agreement, the “Trial Court’s

Certification of Defendant’s Right of Appeal” in this case states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2), (d). On September 15, 2022, we notified Yocum of the certification and

warned him that we would dismiss the appeal unless we received a response by

September 26, 2022, showing grounds for continuing the appeal. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. We received no response.

       In accordance with the trial court’s certification, we dismiss Yocum’s appeal.

See Tex. R. App. P. 25.2(d), 43.2(f); see, e.g., Ponciano v. State, No. 02-17-00394-CR, 2018

WL 1414731, at *1 (Tex. App.—Fort Worth Mar. 22, 2018, no pet.) (mem. op., not

designated for publication).

                                                        Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 13, 2022


                                             2